Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 19-21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100031840 to Steffen, in view of WO0180146 to Avni, further in view of US 20040158810 to Dove et al. (hereinafter “Dove”).

As per claim 1, Steffen substantially discloses a method for producing a product compilation comprising at least one main product and at least one or more subproduct (Steffen, see [0053] for a method for producing a product compilation that insert a subproduct into a main product), the method comprising: providing the main product as a leading product with machine-readable data, which includes a process key, which comprises at least one resource identifier and a control element region (Steffen, see Fig. 1-Fig. 2 and their corresponding paragraphs for providing the main product as a 
However, Avni in an analogous art discloses uniform resource identifier (Avni, see page 7 lines 1-2 for Uniform Resource Locater), defining work step by accessing data that are defined by the uniform resource identifier (Avni, see page 2 lines 11-17 and page 7 lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the method of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment by using the Uniform Resource Locater (Avni, see abstract and page 7 lines 10-12).
	The combination of Steffen and Avni does not explicitly disclose wherein the uniform resource identifier comprises a pointer that points to at least one control 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dove into above combination of Steffen and Avni. The modification would be obvious because one of the ordinary skill in the art would want to avoid tedious and time consuming review of the control information by using the URL as a pointer for control information (Dove, [0006]-[0007] and [0019]-[0023]).

Claim 20 is a product-by-process claim corresponding to the process claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. Steffen further discloses a printed product (Steffen, see Fig. 1 and its corresponding paragraphs). Avni further discloses the machine-readable data formed as an RFID tag (Avni, see page 2 lines 11-17 and page 7 lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the method of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment by using the Uniform Resource Locater (Avni, see abstract and page 7 lines 10-12).

	As per claim 2, the rejection of claim 1 is incorporated, Steffen further discloses the product compilation comprises a printed product, which includes the main product and one or more subproducts (Steffen, see [0041] and [0053]).

	As per claim 4, the rejection of claim 1 is incorporated, Steffen further discloses wherein the work step is triggered by an item of control information provided by the control element region (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs).

	As per claim 5, the rejection of claim 4 is incorporated, Steffen further discloses the control information is stored in the control element region of the process key (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs).

	As per claim 6, the rejection of claim 4 is incorporated, Steffen further discloses the control information is in accordance with an instruction stored in the control element region of the process key (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs). Dove further discloses the control information is queried via a data network from at least one control information databank (Dove, see [0019]-[0023]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dove into above combination of Steffen and Avni. The modification would be obvious because one of the ordinary skill in the art would want to avoid tedious and time consuming review of the control information by using the URL as a pointer for control information (Dove, [0006]-[0007] and [0019]-[0023]).

	As per claim 7, the rejection of claim 1 is incorporated, Steffen further discloses wherein the control element region comprises at least one machine-specific control 

	As per claim 8, the rejection of claim 1 is incorporated, Steffen further discloses the control element region comprises at least one machine-specific control element having a machine identification (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs). Dove further discloses a query instruction, which is assigned to the machine, for a machine control instruction (Dove, see [0019]-[0023]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dove into above combination of Steffen and Avni. The modification would be obvious because one of the ordinary skill in the art would want to avoid tedious and time consuming review of the control information (Dove, [0006]-[0007]).

	As per claim 9, the rejection of claim 1 is incorporated, Steffen further discloses the machine-readable data are selected from machine-readable data attached directly onto or at the printed product (Steffen, see Fig. 1, Fig 2 and their corresponding paragraphs).

	As per claim 10, the rejection of claim 1 is incorporated, Steffen further discloses the process key comprises a prefixed metatag for the producer-specific identification of further elements of the process key (Steffen, see Fig. 1, Fig 2 and their corresponding paragraphs).

As per claim 12, the rejection of claim 1 is incorporated, Avni further discloses the machine-readable data are stored in an RFID tag (Avni, see page 2 lines 11-17 and page 7 lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the method of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment by using the Uniform Resource Locater (Avni, see abstract and page 7 lines 10-12).

As per claim 13, the rejection of claim 12 is incorporated, Steffen further dsiclsoes the machine-readable data are printed in a printing process directly on to a main product (Steffen, see [0041]). Avni discloses the machine-readable data are stored in a data storage process in an RFID tag, which is attached to the main product (Avni, see Fig. 3, page 2 lines 11-17 and page 7 lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the method of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment by using the Uniform Resource Locater (Avni, see abstract and page 7 lines 10-12).



	As per claim 15, the rejection of claim 1 is incorporated, Steffen further discloses wherein at least one subproduct is added to the main product in the course of a conveyor section (Steffen, see Fig. 1 and its corresponding paragraphs).

	As per claim 16, the rejection of claim 1 is incorporated, Steffen further discloses a plurality of main product are processed by the at least one machine in a product sequence in the course of the conveyor section (Steffen, see Fig. 1 and its corresponding paragraphs).

	As per claim 17, the rejection of claim 1 is incorporated, Dove further discloses the pointer comprises a transfer protocol path which is accessible via a data network (Dove, see [0032]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dove into above combination of Steffen and Avni. The modification would be obvious because one of the ordinary skill in the art would want to avoid tedious and time consuming review of the control information by using the URL as a pointer for control information (Dove, [0006]-[0007] and [0019]-[0023]).

.

	 Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen in view of Avni in view of Dove further in view of Wittek US PG Publication 20150088620 (hereinafter Wittek):

In regards to claim 3, the combination of Steffen, Avni and Dove disclose the limitations of claim 1 as outlined above: 
But the combination is not generally concerned with a shopping bag that accommodates a customer specific product compilation 
However, Wittek discloses:
wherein the product compilation comprises a shopping bag, for accommodating a customer-specific product compilation [[Wittek, Para. 34] “An optical identification means such as barcodes or QR codes may also be used to mark the reusable container or carry product. Such a barcode or QR code may be read both by the user's mobile communication device, and a vendor's in store system.” Wherein, it is interpreted that the carry product is a shopping bag. Wherein, it is interpreted that the shopping bag with the QR code or barcode is a customer specific product compilation]
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Wittek’s principles of applying a computer readable code to a specific product such as shopping bags into the principles [Wittek, Summary] 

Claim 19 is a product-by-process claim corresponding to the process claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3. Avni further discloses the machine-readable data formed as an RFID tag (Avni, see page 2 lines 11-17 and page 7 lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the product of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment (Avni, see abstract).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen in view of Avni in view of Dove further in view of Shinobori et al. US PG Publication 20090175453 (hereinafter Shinbori):

In regards to claim 11, the combination of Steffen, Avni and Dove disclose the limitation of claim 1:
But the combination is not generally concerned with a process key that comprises a security element used for decrypting items of information stored in the control region and/or the uniform resource ID
However, Shinobori discloses:
wherein the process key comprises a security element, which is used for decrypting the items of information stored in the control element region and/or the uniform resource identifier [[Shinobori, FIG. 6 & Para. 37] “[If] value of the encryption key identification information n added to the data is confirmed to be "n" in the decryption operation, S402, the MCU 16 commands the encryption -decryptor 15 to decrypt the data in the decryption operation, S403.” Wherein, it is interpreted that the encryption key information "n" is a security element which is used for decrypting stored data]
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Shinobori’s principles of decrypting storied computer readable data into the principles of applying unique process codes to a product to systematically control a process/device by accessing a particular work step sequence defined at a run time by accessing an instruction sequence defined by a uniform resource ID as taught by the combination of Steffen, Avni and Dove would result in a system configured to  decrypt computer readable data only if identification data matches identification information configured by the encryption key updater; therefore, enhancing system security. [Shinobori, Para. 4 & Para. 7-8]

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen in view of Avni in view of Dove further in view of US 20130096713 to Takizawa et al. (hereinafter “Takizawa”).

As per claim 21, Steffen substantially discloses a product comprising at least one main product or subproduct having machine-readable data, the machine-readable data comprising at least one process key, which comprises at least one resource identifier and a control element region (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs), wherein the process key is recognizable in a production process by at least one machine (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs), wherein a work step of said at least one machine is triggerable by said process key, the product being physically modified in said work step (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs), wherein the work step is definable at run time by accessing data that are defined by the resource identifier (Steffen, see Fig. 1, Fig. 2 and their corresponding paragraphs). Steffen does not explicitly disclose product is a container made of plastic or cardboard, uniform resource identifier, work step is definable by accessing data that are defined by the uniform resource identifier, wherein the uniform resource identifier comprises a pointer that points to at least one control information databank accessible via a data network. 
However, Avni in an analogous art discloses uniform resource identifier (Avni, see page 7 lines 1-2 for Uniform Resource Locater), work step is definable by accessing 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Avni into the method of Steffen. The modification would be obvious because one of the ordinary skill in the art would want to optimize the operation of process control equipment by using the Uniform Resource Locater (Avni, see abstract and page 7 lines 10-12).
	The combination of Steffen and Avni does not explicitly disclose wherein the uniform resource identifier comprises a pointer that points to at least one control information databank accessible via a data network. However, Dove in an analogous art discloses the uniform resource identifier comprises a pointer that points to at least one control information databank accessible via a data network (Dove, see [0019]-[0023]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dove into above combination of Steffen and Avni. The modification would be obvious because one of the ordinary skill in the art would want to avoid tedious and time consuming review of the control information by using the URL as a pointer for control information (Dove, [0006]-[0007] and [0019]-[0023]).
	The combination of Steffen, Avni and Dove does not explicitly disclose product is a container made of plastic or cardboard. However, Takizawa in an analogous art discloses product is a container made of plastic or cardboard (Takizawa, see Fig. 2 and [0054]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090122347 (Utsubo et al.) disclo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JASON LIN/
Primary Examiner, Art Unit 2117